DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments on 2/09/22 were fully considered, but they are not persuasive.
For claim 1, Applicant argues that “Seok does not appear to disclose anything about backoff procedures or backoff counters”. 
In response, Examiner respectfully disagrees. Seok teaches backoff procedures and counters throughout the document, such as [0088] and [0250]). Therefore, Examiner maintains the rejection.
For claim 14, Applicant argues that Cariou in view of Yang and particularly Wong does not teach claim limitation “entering, by the first transceiver configured for RF communication in the first frequency bandwidth that includes the first component channel of the WLAN communication channel, a power save mode while the second transceiver is in an active mode for RF communication in the second component channel of the WLAN communication channel, and while the first transceiver is in power save mode, receiving, at the first communication device, at least one data unit from the second communication device via only the second component channel of the WLAN communication channel” because “The Office Action appears to interpret the implicit transition of the STA between PM modes in Wong as allegedly disclosing entering, by a first transceiver, a power save mode while a second transceiver is in an active mode, as was recited in claim 14. Applicant respectfully submits, however, that the implicit transition of the STA between PM modes in Wong is apparently performed for operation in a single WLAN channel between an AP and the STA”. 
In response, Examiner respectfully disagrees: Wong teaches switching the PS mode from a save mode to an activate mode (Abstract, [0005], [0030]) when a beacon or data frame (such as A-MPDU [0030]) is received at a station. Wong also teaches channel aggregation (suggested by A-MPDU [0030]). Cariou teaches channel aggregation (e.g., FIGs. 5-11). OOSA would be motivated to apply Wong’s teaching of switching PS mode from a save mode to an activate mode to the channel aggregation of Cariou. For example, FIG. 5 of Cariou shows two links/channels 517 and 527 with 517. In the situation the transceivers 535 and 515 of channel 517 being in power save mode and transceivers 525 and 537 of channel 527 being active mode, a beacon or a data frame may be sent via only 527 to switch transceiver 535 from save mode to an activate mode. Therefore, the combination of Cariou in view of Yang and Wong discloses the cited claim limitation.
Note that Examiner considers [0169]-[00172 (and the likes) of the specification as the support for the claim limitation “while the first transceiver is in power save mode, receiving, at the first communication device, at least one data unit from the second communication device via only the second component channel of the WLAN communication channel”. In other words, the direct communication between two communication devices is between a station and an AP. 
Applicant’s arguments on dependent claims are the same as those to independent claims, to which Examiner’s responses are the same. 
Examiner tried to contact Applicant by phone and left messages several times in order to clarify the understanding of claim language in view with the specification, but did not get any response from Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 20170048048 A1) in view of Yang (US 20160302200 A1), further in view of Mulert (“Security threats and solutions in MANETs: A case study using AODV and SAODV”, Journal of Network and Computer Applications, 17 February 2012).
	For claim 1, SEOK discloses a method for operation of a first communication device in a wireless local area network (WLAN) communication channel between the first communication device and a second communication device ([0045] “IEEE 802.11ax may be referred to as High Efficiency (HE) WLAN (HEW) or simply HE. IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format”), the method comprising: 
	generating a plurality of medium access control protocol data units (MPDUs), including generating first MPDUs having a first traffic identifier (TID) and generating second MPDUs having a second TID different from the first TID (“The AP may transmit an uplink MU Poll frame to STA1 and STA2. STA1 may transmit a UL MU PPDU by aggregating MPDUs having different TIDs (e.g., TID1 and TID2)”, [0373] in view of FIG. 53, wherein first MPDUs are MPDU1 and MPDU2 both having TID1, and second MPDUs are MPDU3 and MPDU4 both having TID2);
	generating, at the first communication device, a first physical layer (PHY) protocol data unit (PPDU) for transmission via a first component channel of the plurality of component channels to the second communication device, ([0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 2.4 GHz, this is a design choice, see MEPE 2143 (F)) including generating the first PPDU to include the first MPDUs having the first TID (suggested by FIG. 53,the first PPDU may include MPDU1 and MPDU2, both having TID1, this is a design choice);
	generating, at the first communication device, a second PPDU. that is distinct from the first PPDU for transmission via a second component channel of the plurality of component channels to the second communication device (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 5 GHz, this is a design choice, see MEPE 2143 (F)), including generating the second PPDU to include the second MPDUs having the second TIP (suggested by FIG. 53,the first PPDU may include MPDU3 and MPDU4, both having TID2, this is a design choice);
	wherein generating the first PPDU and the second PPDU comprises generating the first PPDU and the second PPDU so that i) the first MPDUs having the first TID are limited to being included in only the first PPDU and ii) the second MPDUs having the second TID are limited to being included in only the second PPDU (FIG. 53 discloses a PPDU including MPDUs with both TID1 and TID2. However, it is a design choice for a PPDU to include MPDUs with one TID. For example, a PPDU may include two MPDUs: MPDU1 and MPDU2 with TID1 or MPDU3 and MPDU4 with TID2); and
	transmitting, by the first communication device, the first PPDU simultaneously with the second PPDU to the second communication device over WLAN communication channel, the transmitting including:
after performing a first backoff procedure with a first backoff counter corresponding to the first component channel ([0088] “the WLAN device transmits the control frame after performing backoff if the DIFS 410 has elapsed”, apply it to the first channel of station 1, see FIGs. 1 and 4-5), transmitting the first PPDU via the first component channel of the plurality of component channels, the first component channel being within a first radio frequency (RF) channel segment that occupies a first frequency bandwidth, (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 2.4 GHz, this is a design choice, see MEPE 2143 (F)) and
	after performing a second backoff procedure with a second backoff counter corresponding to the second component channel ([0088] “the WLAN device transmits the control frame after performing backoff if the DIFS 410 has elapsed”, apply it to the second channel of station 2, see FIGs. 1 and 4-5), transmitting the second PPDU via the second component channel of the plurality of component channels, the second component channel being within a second RF channel segment that occupies a second frequency bandwidth that does not overlap the first frequency bandwidth segment (suggested by [0045] “IEEE 802.11ax provides a High Efficiency WLAN (HEW) PPDU format. In some aspects, the HEW PPDU formats may support Multi-User (MU) Multiple-Input and Multiple-Output (MIMO) technology and/or Orthogonal Frequency Division Multiple Access (OFDMA) technology. HEW may operate in 2.4 GHz and 5 GHz bands with a channel bandwidth of 20 MHz or higher. For instance, the channel bandwidth may be 20 MHz, 40 MHz, 80 MHz, 80+80 MHz, or 160 MHz”; note that the first component channel may select any one of channel bandwidth, such as 5 GHz, this is a design choice, see MEPE 2143 (F)).
	SEOKO is silent on but Yang, in the same field of endeavor of wireless communication associated with WLAN, discloses the second frequency bandwidth is separated from the first frequency bandwidth segment by a frequency gap ([0140] “allocating a frequency gap between two frequency division multiple access (FDMA) physical layer convergence protocol (PLCP) protocol data units (PPDUs)” in view of FIG. 13).
	Therefore, it would be obvious to an ordinary skilled in the art at the time before the application was filed to apply the teaching of Yang regarding allocating a frequency gap to the first and second frequency bandwidths disclosed by SEOK for the benefit of reducing interference ().
	SEOK in view of Yang is silent but Mulert, in the same field of endeavor of WLAN communication, discloses transmitting the first PPDU via the first component channel after performing a first backoff procedure with a first backoff counter corresponding to the first component channel and transmitting the second PPDU via the second component channel after performing a second backoff procedure with a second backoff counter corresponding to the second component channel (Page 1254, last line of col. 1 to line 2 of col. 2 “The IEEE 802.11 standard specifies that  … to transmit on a channel wait for a backoff period randomly selected from a certain interval”). OOSA would be motivated to apply the known technique of Mulert above to the WLAN transmission by SEOK in view of Yang to yield predictable result of ensure each channel to have opportunity for transmission according to MPEP 2143(D).
	Therefore, it would be obvious to one ordinary skilled in the art at the time before the application was filed to apply the teaching of Mulert to the WLAN system disclosed by SEOK in view of Yang for the benefit of avoiding channel starving (Page 1254, c2/l2-3).
	As to claim 2, SEOK in view of Yang and Mulert discloses claim 1, further comprising: setting, at the first communication device, at least some PHY parameters that correspond to the first component channel and at least some PHY parameters that correspond to the second component channel to same respective values (FIG. 6 shows HE PPDU frame 600 whose header includes PHY parameters, such as those include in HE-SIG-A, HE-SIG-B, which is correspond to the second component channel, in view of [0102]-[0104]. Setting at least some PHY parameters of two channels to be the same is simply a design choice to meet specified requirement, see MEPE 2143(F)). 	As to claim 3, SEOK in view of Yang and Mulert discloses claim 2, further comprising: the at least some PHY parameters include at least one of a modulation and coding scheme (MCS) (MCS is a well-known PHY parameters and Examiner takes an office notice on this statement. For example Zhang (US 20150146653 A1) discloses it in [0110] “MCS … or other PHY parameters”) and a number of spatial streams (NSS) ([0029] “each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”). 	As to claim 4, SEOK in view of Yang and Mulert discloses claim 2, wherein setting, at the first communication device, at least some PHY parameters that correspond to a third component channel of the plurality of component channels to values different from the first and second component channels (setting PHY parameters is well known in the art, e.g. Abstract of US 20100208712 A1 discloses it. Setting at least some PHY parameters for the two channels to be different is simply a design choice to meet specified requirements, see MEPE 2143(F)). 	As to claim 5, SEOK in view of Yang and Mulert discloses claim 4, further comprising: transmitting the first PPDU via the first component channel of the plurality of component channels comprises transmitting the first PPDU within a 5 GHz channel segment, transmitting the second PPDU via the second component channel of the plurality of component channels comprises transmitting the second PPDU within one of a 6 GHz channel segment and a 2.4 GHz channel segment (using 5 GHz, 6 GHz and 2.4 GHz in WLAN is well known in the art and Examiner takes an official notice on this statement (e.g., [0027] of US 20160249381 discloses it); selecting the first component channel within a 5 GHz channel segment and the second component channel within one of a 6 GHz channel segment and a 2.4 GHz channel segment is a design choice to meet specified requirement, see MEPE 2143(F)). 
	As to claim 6, SEOK in view of Yang and Mulert discloses claim 1, further comprising: generating the second PPDU comprises generating the second PPDU to have a same start time, a same end time, and a same PHY header length as the first PPDU (this claim limitation is considered as a design choice to meet a desired requirement, see MPEP 2143(F)). 	As to claim 7, SEOK in view of Yang and Mulert discloses claim 1, further comprising: transmitting the first PPDU simultaneously with the second PPDU to the second communication device comprises: determining, at the first communication device, whether i) the first component channel is available for transmission of the first PPDU using a first medium access procedure, and ii) the second component channel is available for transmission of the second PPDU using a second medium access procedure that is different from the first medium access procedure (suggested by the parent claim that discloses WLAN communication that provides medium access procedures for both first PPDU and second PPDU, and MPDUs with different TIDs may use different medium access procedures). 	As to claim 8, SEOK in view of Yang and Mulert discloses claim 7, further comprising: utilizing, at the first communication device, a same association procedure for each component channel of the plurality of component channels, wherein the association procedure is one of a block acknowledgment negotiation, key negotiation, and target wake time negotiation ([0106] “one or more of association, authentication, security, traffic load balancing between the different air interfaces” and it is well known in the art that the associations is a key negotiation, Examiner takes an official notice on this statement. For example, US20160157271 discloses it in [0048] “the STA initiates key negotiation with the AP according to the session association ID”. This is now considered as acknowledge fact since Applicant did not challenge the Office Notice in the previous OA). 	As to claim 9, SEOK in view of Yang and Mulert discloses claim 1, Yang further discloses:  assigning, by the first communication device, i) a first basic service set (BSS) color to the first RF channel segment, and ii) a second BSS color to the second RF channel segment ([0048] “The AP 104 can provide wireless communication coverage in a basic service area (BSA) 102. The AP 104 along with the STAs 106 associated with the AP 104 and that use the AP 104 for communication can be referred to as a basic service set (BSS)”; note that the teaching of BSS can be applied to the first RF channel segment and second RF channel segment). 	As to claim 10, SEOK in view of Yang and Mulert discloses claim 1, SEOKO further discloses: assigning, by the first communication device, i) a first association identifier (AID) to the second communication device in the first RF channel segment, and ii) a second AID to the second communication device in the second RF channel segment, wherein the first AID is different from the second AID ([0244] “granted STA that is specified in the AID sub-field” in view of FIG. 53 which shows two different AIDs). 	As to claim 13, SEOK in view of Yang and Mulert discloses claim 1, further comprising: generating the first PPDU includes generating respective non-legacy PHY signal fields of the first PPDU that indicate each of the component channels within the first RF channel segment in which the first PPDU is to be transmitted; wherein generating the second PPDU includes generating respective non-legacy PHY signal fields of the second PPDU that indicate each of the component channels within the second RF channel segment in which the second PPDU is to be transmitted (FIG. 6 includes both legacy PHY signal fields L-STF and L-LTF, and non-legacy PHY signal fields HE-STF and HE-LTF, in view of [0102]-[0104]).
As to claim 21, SEOK in view of Yang and Mulert discloses claim 1, Seok wherein the first MPDUs having the first TID include first quality of service (QoS) data frames corresponding to a first QoS level, and the second MPDUs having the second TID include second QoS data frames corresponding to a second QoS level ([0293] “the QoS DATA MPDU in the DL OFDMA PPDU and DL MU-MIMO PPDU”, suggesting each MPDU has a QoS), the second QoS level of the second QoS data frames different from the first QoS level of the first QoS (It is a design choice to select a different QoS for MPDU with different TID. See MPEP 2143(F)).
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou (US 20170311204 A1) in view of Yang (US 20160302200 A1), further in view of Wong (US 20160323820 A1).
	 For claim 14, Cariou discloses a method for operation of a first communication device in a wireless local area network (WLAN) communication channel between the first communication device ([0023] “the network 100 may be a High Efficiency (HE) Wireless Local Area Network (WLAN) network”  in view of FIG. 1 wherein the first communication device is one of communications devices) and a second communication device, the WLAN communication channel having a plurality of component channels ([0029] “the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths … each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”), the method comprising: 
	associating, by the first communication device, a first physical layer (PHY) processor of the first communication device with the WLAN communication channel, the first PHY processor having a first transceiver configured for radio frequency (RF) communication in a first frequency bandwidth of the WLAN communication channel, the first frequency bandwidth including a first component channel of the WLAN communication channel ([0052] “communication over a first link of the aggregated link may be performed in the first channel and communication over a second link of the aggregated link may be performed in the second channel” and [0029] “the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths … each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”); 
	associating, by the first communication device, a second PHY processor of the first communication device with the WLAN communication channel, the second PHY processor having a second transceiver configured for RF communication in a second frequency bandwidth of the WLAN communication channel, i) the first MPDUs having the first TID are limited to being included in only the first PPDU and ii) the second MPDUs having the second TID are limited to being included in only the second PPDU,  the second frequency bandwidth including a second component channel of the WLAN communication channel ([0052] “communication over a first link of the aggregated link may be performed in the first channel and communication over a second link of the aggregated link may be performed in the second channel” and [0029] “the HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths … each channel or sub-channel of an HE communication may be configured for transmitting a number of spatial streams”).
	Cariou is silent on but Yang, in the same field of endeavor of wireless communication associated with WLAN, discloses the first frequency bandwidth that includes the first component channel and the second component channel do not overlap and are separated by a frequency gap ([0140] “allocating a frequency gap between two frequency division multiple access (FDMA) physical layer convergence protocol (PLCP) protocol data units (PPDUs)” in view of FIG. 13).
	Therefore, it would be obvious to an ordinary skilled in the art at the time becore the application was filed to apply the teaching of Yang regarding allocating a frequency gap to the first and second frequency bandwidths disclosed by Cariou for the benefit of reducing interference. 
	Cariou in view of Yang discloses is silent on, but Wong, in the same field of endeavor of wireless communication associated with WLAN, discloses entering, by the first transceiver, a power save mode while the second transceiver is in an active mode and while the first transceiver is in power save mode, receiving, at the first communication device, at least one data unit from the second communication device via only the second component channel of the WLAN communication channel (Abstract “A station (STA) of a wireless local area network (WLAN) transitions implicitly between power management (PM) modes or PM states … Transitions include changes between an active mode and a power save (PS) mode” and ([005] “The STA monitors the beacon signal to determine when pending data is available and subsequently transitions to an active mode (from a power save mode) or from a doze state to an awake state (of a power save mode) in order to be ready to receive the pending data”; note the beacon signal is considered a data unit (see [0030]), and the channel for receiving the beacon is considered a second component channel (see [0030] for aggregated MAC PDU), and the first transceiver may enter power save mode regardless of the state of the second transceiver, including the second transceiver being in active mode). OOSA would be motivated to apply the teaching of Wong to the WLAN system disclosed by Cariou in view of Yang above by transmitting a beacon to yield predictable results of switching from a save mode to an activate mode to receive pending data [0005] of Wong).
	Therefore, it would be obvious to an ordinary skilled in the art at the time before to combine the teaching of Wong to the method disclosed by Cariou in view of Yang for the benefit of switching between a save mode to an activate mode for saving power (Abstract of Wong).
	As to claim 15, Cariou in view of Yang and Wong discloses claim 14, Wong further discloses: generating, by the first PHY processor, a first PHY protocol data unit (PPDU) that indicates entry into the power save mode by the first transceiver; and transmitting, by the first PHY processor, the first PPDU to the second communication device to announce the entry into the power save mode to the second communication device (suggested by [0025] “The STA 102 can transition from the awake state back to the doze state while in the power save mode by sending an acknowledgement (ACK) or block acknowledgement (BA) to the AP 104 following successful reception of data frame the AP 104, e.g., in response to successful delivery of one Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PDU) or PPDU”). 	As to claim 16, Cariou in view of Yang and Wong discloses claim 14, Wong further discloses:  receiving, at the first PHY processor and from the second communication device, a first PPDU that indicates a first request by the second communication device for the first transceiver to enter the power save mode ([0024] “The STA 102 changes between different power management modes by providing an indication to the AP 104 using a power management (PM) bit of a frame control field in a frame transmitted to the AP 104 by the STA 102”); wherein entering the power save mode comprises entering the power saver mode in response to the first request ([0024] “As indicated in FIG. 2, while in the active mode, the STA 102 can be considered to be in the awake state at all times, while in the power save mode, the STA 102 can be in the awake state or in a doze state to conserve power”). 	As to claim 17, Cariou in view of Yang and Wong discloses claim 16, Wong further discloses: receiving, at the second PHY processor, a second PPDU that indicates a second request by the second communication device for the first transceiver to enter the active mode; entering, by the first transceiver, the active mode in response to the second request ([0024] “The STA 102 also indicates to the AP 104 that the STA 102 transitions from the power save mode to the active mode by setting the PM bit to 0 in a frame transmitted to the AP 104”). 	As to claim 18, Cariou in view of Yang and Wong discloses claim 17, Wong further discloses: the first request and the second request are indicated by one of an information element, an extremely high throughput (EHT) variant high throughput (HT) control field, and a high efficiency (HE) variant HT control field (EHT, HT and HE are defined in WLAN standards of IEEE 802.11xx series and is well known in the art and Examiner takes an official notice on this statement (For example Huang in US 20190238259 discloses it in [0061] “FIG. 5 illustrates a WLAN 500 in accordance with some embodiments. The WLAN 500 may comprise a basis service set (BSS) that may include a HE access point (AP) 502, which may be termed an AP, a plurality of HE (e.g., IEEE 802.11ax) stations (STAs) 504, and a plurality of legacy (e.g., IEEE 802.11g/n/ac) devices 506. In some embodiments, the HE STAs 504 and/or HE AP 502 are configured to operate in accordance with IEEE 802.11 extremely high throughput (EHT). In some embodiments, the HE STAs 504 and/or HE AP 520 are configured to operate in accordance with IEEE 802.11az. In some embodiments, IEEE 802.11EHT may be termed Next Generation 802.11. In some embodiments, the HE AP 502 may be configured to operate a HE BSS, ER BSS, and/or a BSS. Legacy devices may not be able to operate in the HE BSS and beacon frames in the RE BSS may be transmitted using HE PPDU's”). 	As to claim 19, Cariou in view of Yang and Wong discloses claim 16, Wong further discloses: receiving, at the first PHY processor, a second PPDU that indicates a second request by the second communication device for the first transceiver to enter the active mode; entering, by the first transceiver, the active mode in response to the second request ([0024] “The STA 102 changes between different power management modes by providing an indication to the AP 104 using a power management (PM) bit of a frame control field in a frame transmitted to the AP 104 by the STA 102. When the PM bit is set to 1, in a frame transmitted to the AP 104, the STA 102 indicates to the AP 104 that the STA 102 transitions from an active mode to a power save mode. As indicated in FIG. 2, while in the active mode, the STA 102 can be considered to be in the awake state at all times, while in the power save mode, the STA 102 can be in the awake state or in a doze state to conserve power. The STA 102 also indicates to the AP 104 that the STA 102 transitions from the power save mode to the active mode by setting the PM bit to 0 in a frame transmitted to the AP 104”). 	As to claim 20, Cariou in view of Yang and Wong discloses claim 19, Cariou further discloses: the power save mode includes i) a wake state during which the first PHY processor listens for the second request, and ii) a doze state during which the first PHY processor does not listen for signals via the first transceiver (Abstract “A station (STA) of a wireless local area network (WLAN) transitions implicitly between power management (PM) modes or PM states … Transitions include changes between an active mode and a power save (PS) mode, or between an awake state and a doze state of the PS mode”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462